THACHER, District Judge.
The sole basis for jurisdiction is found, if found anywhere, in section 13 of the General Assoeia-' tions Law of this state, and to sustain jurisdiction under that section plaintiff is required to show, as she has alleged, that within the meaning of the statute the incorporated society known as “Lloyd’s” was the “treasurer” of the underwriting syndicates named in the complaint when the summons in this action was served in New York upon its agent, Harry K. Fowler.
In reversing the decision of this court quashing the service of the summons herein, the Circuit Court of Appeals accepted as true the allegation of the complaint that the incorporated society of “Lloyd’s” was, at the time of such service, the treasurer of the unincorporated syndicates referred to in the complaint, and authorized a renewal of the motion to quash and a consideration of proofs to determine whether this allegation *347and the other allegations of the complaint upon which jurisdiction depended were in conformity with the facts. A reference for this purpose was ordered, upon which the special master has determined that the jurisdictional allegations alleged in the complaint, or some of them, are not well founded in fact.
The relationship between the society and its underwriting members is fully disclosed by the evidence, and quite clearly defined by the documentary proofs, and it is quite certain, I think, that no basis of fact can be found here for the contention that the society acted as treasurer for the unincorporated syndicates referred to in the complaint. The situation is fuEy discussed in the careful report of the master, and it is only necessary to add that I concur in his conclusion that the incorporated society known as “Lloyd’s” was not suable as the treasurer of the underwriting syndicates referred to in the complaint, under section 13 of the General Associations Law of this state.
The special master’s report is confirmed, the motion to quash is granted, and the fees of the special master are fixed at $750, to be taxed as costs.